Case: 2:19-mj-00464-EPD Doc #: 6 Filed: 08/13/19 Page: 1 of 18 PAGEID #: 42
Case: 2:19-mj-00464-EPD *SEALED* Doc #: 1 Filed: 06/12/19 Page: 2 of 24 PAGEID #: 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

THAT IS STORED AT A PREMISES
CONTROLLED BY SNAP INC.

EASTERN DIVISION
IN THE MATTER OF THE APPLICATION i+)
OF THE UNITED STATES OF AMERICA ) Case No.
FOR A SEARCH WARRANT FOR SNAPCHAT )
USERNAME: SUBTAMERES ) Magistrate Judge
)
)

AFFIDAVIT_IN SUPPORT OF SEARCH WARRANT

 

I, Michael A. Harey, a Special Agent with the Federal Bureau of Investigation (FB),

being duly sworn, hereby depose and state:

I. EDUCATION TRAINING AND EXPERIENCE
1. I am a Special Agent with the FBI assigned to the Cincinnati Division and I have

 

been a Special Agent since October 2008, having worked on counterterrorism investigations and
public corruption investigations as a Special Agent. I am currently assigned to the FBI Child
Exploitation Task Force, investigating matters involving the online exploitation of children and
child pornography. I have made arrests and have executed search warrants pertaining to these
types of investigations.

2. Prior to becoming a Special Agent with the FBI, I served as a U.S. Border Patrol
Agent for approximately five years and a Federal Air Marshall for approximately five years;
having begun my federal law enforcement career in February 1998. While performing my duties
as a Special Agent, I have participated in various investigations involving computer-related
offenses and have executed numerous search warrants, including those involving searches and
seizures of computers, digital media, software, and electronically stored information. I have
received both formal and informal training in the detection and investigation of computer-related
offenses. As part of my duties as a Special Agent, I investigate criminal child exploitation and
child pornography violations, including the illegal production, distribution, transmission, receipt,
and possession of child pornography, in violation of 18 U.S.C. §§ 2251, 2252, and 2252A.

3. As a Special Agent, I am authorized to investigate violations of the laws of the
United States and to execute warrants issued under the authority of the United States.
Case: 2:19-mj-00464-EPD Doc #: 6 Filed: 08/13/19 Page: 2 of 18 PAGEID #: 43
Case: 2:19-mj-00464-EPD *SEALED* Doc #: 1 Filed: 06/12/19 Page: 3 of 24 PAGEID #: 3

I. PURPOSE OF THE AFFIDAVIT

4. I make this affidavit in support of an application for a search warrant for
information associated with a certain Snapchat user ID that is stored at premises owned,
maintained, controlled, or operated by Snap Inc. (“Snapchat”), a social networking company
headquartered in Santa Monica, California. The information to be searched is described in the
following paragraphs and in Attachment A. This affidavit is made in support of an application
for a search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to require
Snapchat to disclose to the government records and other information in its possession,
pertaining to the subscriber or customer associated with the Snapchat Username: SUBTAMER69
(the SUBJECT ACCOUNT).

5. The facts set forth below are based upon my own personal observations,
investigative reports, and information provided to me by other law enforcement agents. I have
not included in this affidavit all information known by me relating to the investigation. I have
set forth only the facts necessary to establish probable cause for a search warrant for the content
of the SUBJECT ACCOUNT.

6. The SUBJECT ACCOUNT to be searched is more particularly described in
Attachment A, for the items specified in Attachment B, which items constitute instrumentalities,
fruits, and evidence of violations of 18 U.S.C. §§ 2251, 2252, 2252A and 2422(b) — the
production, advertising/solicitation fox/or, distribution, transmission, receipt, and/or possession
of child pornography and the coercion or enticement of a minor(s). I am requesting authority to
search the entire content of the SUBJECT ACCOUNT, wherein the items specified in
Attachment B may be found, and to seize all items listed in Attachment B as instrumentalities,

fruits, and evidence of crime.

TI. APPLICABLE STATUTES AND DEFINITIONS

7. Title 18 United States Code, Section 2251(a) makes it a federal crime for any
person to employ, use, persuade, induce, entice, or coerce any minor to engage in, or have a
minor assist any other person to engage in, any sexually explicit conduct for the purpose of
producing any visual depiction of such conduct, if such person knows or has reason to know that
either the visual depiction will be transported or transmitted via a facility of interstate or foreign
commerce or in or affecting interstate or foreign commerce or mailed, or that the visual depiction

‘was produced or transmitted using materials that have been mailed, shipped, or transported in or
Case: 2:19-mj-00464-EPD Doc #: 6 Filed: 08/13/19 Page: 3 of 18 PAGEID #: 44
Case: 2:19-mj-00464-EPD *SEALED* Doc #: 1 Filed: 06/12/19 Page: 4 of 24 PAGEID #: 4

affecting interstate or foreign commerce, or if the visual depiction has actually been transported
or transmitted using any means or facility of interstate or foreign commerce or in or affecting
interstate or foreign commence. Subsection (e) of this provision further prohibits conspiracies or
attempts to engage in such acts.

8. Title 18 United States Code, Section 225 1(d)(1)(A) makes it a federal crime for
any person to make, print, publish, or cause to be made, printed or published, any notice or
advertisement that seeks or offers to receive, exchange, buy, produce, display, distribute or
reproduce, any visual depiction involving the use of a minor engaging in sexually explicit
conduct, if such person knows or has reason to know that either the notice or advertisement will
be transported using any means or facility of interstate or foreign commerce or in or affecting
interstate or foreign commerce, including by computer or mail; or that the notice or
advertisement actually was transported using any means or facility of interstate or foreign
commerce or in or affecting interstate or foreign commerce, including by computer or mail.

9. Title 18, United States Code, Section 2252, makes it a federal crime for any
person to knowingly transport, receive, distribute, possess or access with intent to view any
visual depiction of a minor engaging in sexually explicit conduct, if such receipt, distribution or
possession utilized a means or facility of interstate commerce, or if such visual depiction has
been mailed, shipped or transported in or affecting interstate or foreign commerce. This section
also prohibits reproduction for distribution of any visual depiction of a minor engaging in
sexually explicit conduct, if such reproduction utilizes any means or facility of interstate or
foreign commerce, or is in or affecting interstate commerce.

10. Title 18, United States Code, Section 2252A, makes it a federal crime for any
person to knowingly transport, receive or distribute any child pornography using any means or
facility of interstate commerce, or any child pommography that has been mailed, or any child
pornography that has shipped or transported in or affecting interstate or foreign commerce by
any means, including by computer. This section also makes it a federal crime to possess or
access with intent to view any material that contains an image of child pornography that has been
mailed, shipped or transported using any means or facility of interstate or foreign commerce, or
in or affecting interstate commerce by any means, including by computer.

il, Title 18, United States Code, Section 2422(b), makes it a federal crime for any

person to knowingly use a means of interstate commerce to persuade, induce, entice, or coerce or
Case: 2:19-mj-00464-EPD Doc #: 6 Filed: 08/13/19 Page: 4 of 18 PAGEID #: 45
Case: 2:19-mj-00464-EPD *SEALED* Doc #: 1 Filed: 06/12/19 Page: 5 of 24 PAGEID #: 5

attempt to persuade, induce, entice or coerce, any individual who has not attained the age of 18
years, to engage in any sexual activity for which any person may be charged with a crime.

12. Asit used in 18 U.S.C. §§ 2251 and 2252, the term “sexually explicit conduct” is
defined in 18 U.S.C. § 2256(2) (A) as: actual or simulated sexual intercourse, including genital-
genital, oral-genital, anal-genital, or oral-anal, whether between persons of the same or opposite
sex; bestiality; masturbation; sadistic or masochistic abuse; or lascivious exhibition of the
genitals or pubic area of any person.

13. _ As it is used in 18 U.S.C. § 2252A(a)(2), the term “child pornography”! is defined
in 18 U.S.C. § 2256(8) as: any visual depiction, including any photograph, film, video, picture,
or computer or computer-generated image or picture, whether made or produced by electronic,
mechanical, or other means, of sexually explicit conduct, where: (A) the production of such
visual depiction involves the use of a minor engaging in sexually explicit conduct; (B) such
visual depiction is a digital image, computer image, or computer generated image that is, or is
indistinguishable from, that of a minor engaging in sexually explicit conduct; or (C) such visual
depiction has been created, adapted, or modified to appear that an identifiable minor is engaging
in sexually explicit conduct.

14. ‘The term “sexually explicit conduct” has the same meaning in § 2252A as in §
2252, except that for the definition of child pornography contained in § 2256(8)(B), “sexually
explicit conduct” also has the meaning contained in § 2256(2)(B): (a) graphic sexual intercourse,
including genital-genital, oral-genital, anal-genital, or oral-anal, whether between persons of the
same or opposite sex, or lascivious simulated sexual intercourse where the genitals, breast, or
pubic area of any person is exhibited; (b) graphic or lascivious simulated; (i) bestiality; (1i)
masturbation; (iii) sadistic or masochistic abuse; or (c) graphic or simulated lascivious exhibition
of the genitals or pubic area of any person.

15. The term “minor”, as used herein, is defined pursuant to Title 18, U.S.C. §
2256(1) as “any person under the age of eighteen years.”

16. The term “graphic,” as used in the definition of sexually explicit conduct
contained in 18 U.S.C. § 2256(2)(B), is defined pursuant to 18 U.S.C. § 2256(10) to mean “that «

1 The term child pomography is used throughout this affidavit. All references to this term in this affidavit, and
Attachments A and B hereto, include both visual depictions of minors engaged in sexually explicit conduct as
referenced in 18 U.S.C. § 2252 and child pornography as defined in 18 U.S.C. § 2256(8).

4
Case: 2:19-mj-00464-EPD Doc #: 6 Filed: 08/13/19 Page: 5 of 18 PAGEID #: 46
Case: 2:19-mj-00464-EPD *SEALED* Doc #: 1 Filed: 06/12/19 Page: 6 of 24 PAGEID #: 6

viewer can observe any part of the genitals or pubic area of any depicted person or animal during
any part of the time that the sexually explicit conduct is being depicted.”

17, ‘The term “visual depiction,” as used herein, is defined pursuant to Title 18 U.S.C.
§ 2256(5) to “include undeveloped film and videotape, and data stored on computer disk or by
electronic means which is capable of conversion into a visual image.

18. The term “computer”? is defined in Title 18 U.S.C. § 1030(e)(1) as an electronic,
magnetic, optical, electrochemical, or other high speed data processing device performing logical
or storage functions, and includes any data storage facility or communications facility directly

related to or operating in conjunction with such device.

Ti. BACKGROUND REGARDING THE INTERNET. MOBILE
APPLICATIONS AND SNAPCHAT

19. Ihave had both training and experience in the investigation of computer-related
crimes. Based on my training, experience and conversations with other officers, I know the
following:

20. ‘The Internet is a worldwide network of computer systems operated by
governmental entities, corporations, and universities. With a computer connected to the Internet,
an individual computer user can make electronic contact with millions of computers around the
world. Many individual computer users and businesses obtain their access to the Internet
through businesses known as Internet Service Providers (“ISPs”). ISPs provide their customers
with access to the Internet using telephone or other telecommunications lines; provide Internet e-
mail accounts that allow users to communicate with other Internet users by sending and receiving
electronic messages through the ISPs’ servers; remotely store electronic files on their customers’
behalf; and may provide other services unique to each particular ISP. ISPs maintain records
pertaining to the individuals or companies that have subscriber accounts with the ISP. Those
records may include identifying and billing information, account access information in the form
of log files, e-mail transaction information, posting information, account application information,
Internet Protocol addresses and other information both in computer data format and in written

record format.

? The term “computer” is used throughout this affidavit to refer not only to traditional laptop and desktop computers,
but also to internet-capable devices such as cellular phones and tablets. Where the capabilities of these devices
differ from that of a traditional computer, they are discussed separately and distinctly.

5
Case: 2:19-mj-00464-EPD Doc #: 6 Filed: 08/13/19 Page: 6 of 18 PAGEID #: 47
Case: 2:19-mj-00464-EPD *SEALED* Doc #: 1 Filed: 06/12/19 Page: 7 of 24 PAGEID #: 7

21. Computers and the internet have revolutionized the way in which child
pornography is produced, distributed, and utilized. It has also revolutionized the way in which
those who have a sexual interest in children interact with each other and with minors.
Specifically, the development of computers and the internet have added to the methods used by
child pornography collectors to interact with and sexually exploit children. Computers and the
internet serve four functions in connection with child pornography and the sexual exploitation of
minors. These are production, communication, distribution, and storage.

22. Internet-based communication structures are ideal for the child pornography
collector or those seeking to sexually exploit children. Having both open as well as anonymous
communication capability allows the user to locate others of similar inclination and still maintain
their anonymity, or to hide their true identity when seeking out minors online. Once contact has
been established, it is then possible to send messages and graphic images to other trusted child
pornography collectors, or to convince a child to sex such images or meet for the purpose of
sexual activity. Individuals seeking to engage in such activities can use standard Internet
connections, such as those provided by businesses, universities, and government agencies, to
communicate with each other and to distribute pornography. These communication links allow
contacts around the world as easily as calling next door. Additionally, these communications can
be quick, relatively secure, and as anonymous as desired.

23. Collectors and distributors of child pornography also use online resources to
retrieve and store child pornography, including services offered by Internet Portals such as
Yahoo! and Google, Inc., among others. The online services allow a user to set up an account
with a remote computing service that provides e-mail services as well as electronic storage of
computer files in any variety of formats. A user can set up an online storage account from any
computer with access to the Internet.

24. Asis the case with most digital technology, communications by way of computer
or mobile devices can be saved or stored on the computer or mobile device used for these
purposes. Storing this information can be intentional, i.e., by saving an e-mail as a file on the
computer or mobile device, or saving the location of one’s favorite websites in, for example,
“bookmarked” files. Digital information can also be retained unintentionally, e.g., traces of the
path of an electronic communication may be automatically stored in many places, such as
temporary files or ISP client software, among others. In addition to electronic communications,
Case: 2:19-mj-00464-EPD Doc #: 6 Filed: 08/13/19 Page: 7 of 18 PAGEID #: 48
Case: 2:19-mj-00464-EPD *SEALED* Doc #: 1 Filed: 06/12/19 Page: 8 of 24 PAGEID #: 8

a computer user’s Internet activities generally leave traces or “footprints” in the web cache and
history files of the browser used. Such information is often maintained indefinitely until
overwritten by other data.

25. A growing phenomenon related to smartphones and other mobile computing
devices is the use of mobile applications. Mobile applications, also referred to as “apps,” are
small, specialized programs downloaded onto mobile devices that enable users to perform a
variety of functions, including engaging in online chat, reading a book, or playing a game.
Examples of such “apps” include LiveMe, KIK messenger service, Snapchat, Meet24, and
Instagram. Links can also be sent via some of these apps, including Instagram, that when clicked
on can bring the recipient to a folder or cloud storage account, such as Dropbox or Mega, which
contains significant amounts of child pornography.

26. According to the Snap Law Enforcement Guide, “Snapchat is a mobile
application made by Snap Inc. (“Snap”) and available through the iPhone App Store and Google
Play Store. The Snapchat app provides users a way to share moments with photos, videos, and
chats.”

27. | Snaps are phoios or videos taken using the Snapchat app’s camera on an
individual’s mobile device, and may be shared directly with the user’s friends, or in a Story
(explained below) or Chat. Snap’s servers are designed to automatically delete a Snap after it has
been viewed by all intended recipients. Snap’s servers are designed to automatically delete an
unopened Snap sent directly to a recipient after 30 days and an unopened Snap in Group Chat
after 24 hours.

28. Avuser can add Snaps to their “Story”. A “Story” is a collection of Snaps
displayed in chronological order. Users can manage their privacy settings so that their Story can
be viewed by all Snapchat users, their friends, or a custom audience. A user can also submit their
Snaps to the app’s crowd-sourced service “Our Story”, which enables their Snaps to be viewed
by all Snapchat users in Search and Snap Map. Snap’s servers are designed to automatically
delete a Snap in a user’s Story 24 hours after the user posts the Snap, but the user may delete part
or all of the Story earlier. Submissions to “Our Story” may be saved for longer periods of time.

29. | Memories is Snapchat’s cloud-storage service. Users can save their sent or unsent
Snaps, posted Stories, and photos and videos from their phone’s photo gallery in Memories.

Content saved in Memories is backed up by Snap and may remain in Memories until deleted by
»

7
Case: 2:19-mj-00464-EPD Doc #: 6 Filed: 08/13/19 Page: 8 of 18 PAGEID #: 49
Case: 2:19-mj-00464-EPD *SEALED* Doc #: 1 Filed: 06/12/19 Page: 9 of 24 PAGEID #: 9

the user. Users may encrypt their content in Memories (called “My Eyes Only”), in which case
the content is not accessible to Snap and cannot be decrypted by Snap.

30. A user can type messages, send Snaps, audio notes, and video notes to friends
within the Snapchat app using the Chat feature. Snap’s servers are designed to automatically
delete one-to-one chats once the recipient has opened the message and both the sender and
recipient have left the chat screen, depending on the user’s chat settings.

31. | Snap’s servers are designed to automatically delete unopened one-to-one chats
after the passage of 30 days. Users can also chat in groups. Chats sent in groups are deleted after
24 hours whether they are opened or not. A user can save a message in Chat by pressing and
holding the message. The user can unsave the message by pressing and holding it again. Once a
message is deleted in this manner by the user, it is also deleted from Snap’s servers. Users can
also delete chats that they have sent to a recipient before the recipient has opened the chat or
after the recipient has saved the chat.

32.  Ifauser has device-level location services turned on and has opted into location
services on Snapchat, Snap will collect location data at various points during the user’s use of
Snapchat, and retention periods for location data vary depending on the purpose of the collection.
Users have some control over the deletion of their location data in the app settings.

VI. INVESTIGATION AND PROBABLE CAUSE

33. In late February 2019, an FBI Confidential Human Source (CHS) provided
information to an FBI agent that Instagram user “SuperSmashCandy” was attempting to groom a
12-year-old female in Texas via Instagram direct messages by using language that included
strong sexual content. Since approximately May 2017 and on numerous occasions, this CHS has
provided reliable information to law enforcement.

34, To corroborate the information provided by the CHS, a member of the FBI issued
subpoenas to obtain subscriber information and IP login activity from Instagram for user
“SuperSmashCandy” for the time period spanning November 1, 2018, through February 22,
2019, and identified that IP address 174.96.197.83 was consistently being used to login to this
particular Instagram account. The registration IP for the “SuperSmashCandy” Instagram account

 

3 Due to certain unusual sensitivities regarding this CHS and the manner in which he has obtained information in this
case and in the past, additional details specific to the CHS’ access to the reported information are not included in this
affidavit, as it would tend to identify the CHS and compromise the CHS’s position.

8
Case: 2:19-mj-00464-EPD Doc #: 6 Filed: 08/13/19 Page: 9 of 18 PAGEID #: 50
Case: 2:19-mj-00464-EPD *SEALED* Doc #: 1 Filed: 06/12/19 Page: 10 of 24 PAGEID #: 10

was also identified as 174.96.197.83. The email address used to register for this account was
provided as subtamer96@gmaii.com.

35. Records obtained regarding the subscriber of the target IP address and
information located in law enforcement databases linked the suspect Instagram account to
Michael Thomas SUTHERIN at an address in Columbus, Ohio. In late April 2019, investigators
went to SUTHERIN’s listed Columbus, Ohio address where they encountered SUTHERIN, who
voluntarily agreed to be interviewed. At the beginning of the interview, agents explained to
SUTHERIN that they were trying to determine if he was engaged in illicit sexual activities with
children, either in person or via social media platforms, including but not limited to the
Instagram account “SuperSmashCandy.” SUTHERIN thereafter admitted that he utilized an
email address containing the phrase “Sub Tamer 69” and the “SuperSmashCandy” Instagram
account. SUTHERIN admitted to possessing child pornography files on his cellular phone and
laptop computer, and explained that he obtained such files through various methods. These
methods included receiving child pornography via his aforementioned Instagram account, and
through Mega-links, which are hyperlinks to cloud storage accounts that contain large files, sent
to his Instagram account, which he would thereafter access and download the contents onto his
phone and his laptop. These Mega-links contained folders with numerous images and videos
containing child pornography. SUTHERIN initially estimated that he had at least a dozen
gigabytes of child pornography on inis phone and computer, but later claimed it was only a
couple of hundred videos and images of child pornography. SUTHERIN further admitted he had
chatted with minor girls online and during these chats he asked the girls to send him pictures or
videos of themselves doing sexual acts. He admitted that he possessed at least one recording of
these encounters on his cell phone or laptop. In a secondary follow-up interview a few days
later, SUTEHRIN reiterated that he engaged in such chats with young girls on both Snapchat and
Instragram, and admitted that there would probably be some videos of such minor girls engaged
in sexual activities on his phone.

36. SUTHERIN consented to a law enforcement search of his cellular phone and
laptop computer for any evidence of the crimes to which he admitted, and signed a consent to
search form regarding such search. Upon initial physical review of SUTHERIN’s Apple I-Phone
8, and while preparing the phone for a forensic extraction, agents observed the social media

application KIK was present on the phone. Agents know KIK to be commonly used by child
Case: 2:19-mj-00464-EPD Doc #: 6 Filed: 08/13/19 Page: 10 of 18 PAGEID #: 51
Case: 2:19-mj-00464-EPD *SEALED* Doc #: 1 Filed: 06/12/19 Page: 11 of 24 PAGEID #: 11

predators to solicit child pornography from other child predators, as well as from young children.
Upon ensuring the phone was in airplane mode and opening the KIK application, agents
observed evidence of child pornography in one of the chat strings. A search warrant was
thereafter obtained for the cellular phone and laptop computer.

37. On May 21, 2019, agents created a bit-for-bit image copy of SUTHERIN’s
laptop. Your affiant reviewed the extraction of SUTHERIN’s laptop, and discovered multiple
folders containing child pornography, including approximately 421 videos depicting children
engaged in sexually explicit activity. The majority of these child pornography files were found
in a folder identified as “MEGAsync Downloads.” There were two subfolders found in the
MEGAsync Downloads folder, which were titled “great” and “MP4”. Within the “great” folder,
there are approximately 95 videos of child pomography. One such video depicted a small child,
approximately, three to four years old, digitally and orally stimulating the breast and vagina of an
adult female. Later in the same video, the adult female digitally and orally stimulated the young
three to four year old’s vagina. This particular video was approximately 39 minutes long.
Another video in the “great” folder depicted two young female children and one adult male. The
young female children appeared to be approximately eight to ten years old. The adult male
coerced one of the young female children to orally simulate the other child’s vagina while the
adult male placed his penis in one of the children’s mouth.

38. Within the “MP4” folder, your affiant identified approximately 297 videos
depicting child pornography. One such video, titled, “!!!New!!! (Pthc) Nina 2 (7 Yo Bj) AND
Tyo_suck 2”, depicted a young female child, approximately seven to eight years old lying naked
ona bed. An adult male directed the child to lay straight and then filmed her entire body. The
adult male then straddled the young child’s chest and inserted his penis into the young girl’s
mouth, then intermittently removed his penis and masturbating. The video ended with the adult
male sliding his penis down to the young female child’s vagina.

39. | SUTHERIN’s computer was also found to contain a “Document” folder
containing additional child pornography. One video was a video titled “New_Amber — 7Yr Old
Pedo-Preteen-Bondage_ Selective...” This video depicted a young child, approximately seven
years old, nude and bent over with her hands tied to her ankles. The hand of an adult, gender
unknown, entered the screen and fondled the child’s anus.

40. Within SUTHERIN’s “Downloads” folder there was yet another subfolder titled

10
Case: 2:19-mj-00464-EPD Doc #: 6 Filed: 08/13/19 Page: 11 of 18 PAGEID #: 52
Case: 2:19-mj-00464-EPD *SEALED* Doc #: 1 Filed: 06/12/19 Page: 12 of 24 PAGEID #: 12

“vg2.” This folder contained approximately 22 child pornography videos. Also within
SUTHERIN’s “Downloads” folder was a video titled “make daddy cum 12yo”. The videc
depicted a naked female child, approximately 12 years old, who was orally and digitally
masturbating an adult male’s penis until the adult male ejaculated on the female child’s face.
Upon further review of the “Downloads” folder within SUTHERIN’s computer, your affiant
discovered four additional videos depicting child pornography, as well a folder titled “Preview”,
which contained 14 thumbnail images from child pornography videos.

41. | SUTHERIN’s iPhone 8 was also forensically examined, and was found to have
various applications, including Snapchat, installed. Within the Snapchat account, your affiant
observed that the account username was SubTamer69, and had been in communication with a
female user, ee beginning on July 22, 2018. Within SUTHERIN’s SubTamer69
Snapchat account, your affiant observed approximately 80 Snapchat Friends; many of them with
fermale names. Based on the nature of the partial chats that were able to be observed in
SUTHERIN’s phone, SUTHERIN’s admissions that he requested and received child
pornography from underage females via Snapchat, and the extent of the child pornography found
on SUTHERIN’s phone and laptop, your affiant believes that many of SUTHERIN’s female
Snapchat Friends were likely minors, and that the complete Snapchat communications may
reveal them to be victims of SUTHERIN’s attempts to sexually exploit them. Of the partial
Snapchat conversations recovered from SUTHERIN’s phone, the following were identified as
potential victims based on the nature of the conversations:

° In a March 5, 2019 Snapchat conversation with SUTHERIN,
‘ee sent SUTHERIN a picture of her vagina. SUTHERIN responded
to the communication, “Yeah that’s right” and “I’m your Daddy now.”

@ In an April 1, 2019, Snapchat conversation between SUTHERIN and
Snapchat user ‘im . SUTHERIN sen aa an image of a
young female’s buttocks in short blue jeans shorts, and a separate video of a
female child who appeared to be approximately 12 to 14 years old, nude and
masturbating. “QED responded by sending three images of a female in
underwear from the waist down, believed by your affiant to be the user of

* On or about November 21, 2018, SUTHERIN had a Snapchat

11
Case: 2:19-mj-00464-EPD Doc #: 6 Filed: 08/13/19 Page: 12 of 18 PAGEID #: 53
Case: 2:19-mj-00464-EPD *SEALED* Doc #: 1 Filed: 06/12/19 Page: 13 of 24 PAGEID #: 13

communication with “I The following are excerpts

from their communication:

ooooo coo 0c 0 0O Coo cC ooo ceo ooo ooo oOo ooo KWo ooo oO OOO oO OO

SUTHERIN: You gonna send?
BS Eh. Don’t worry then aha x
SUTHERIN: If] do it, so do you.

Don’t then ahaha. —

: What?

Don’t send. Cuz I won’t. And I don’t.
SUTHERIN: What about a compromise?

Ahah

UTHERIN: Just audio.
ae Wdym (what do you mean)
SUTHERIN: Just audio of you and me.

EE 0b um na. But Jil text.
SUTHERIN: you into BDSM/DDLG?
Mmmh. Ours would be more.
SUTHERIN: What about?

BE Want to cat me out? Loiol
SUTHERIN: The pussy or booty?
BEE Pussy bro.

SUTHERIN: I’m still doing anal.

Yun
SUTHERIN: Whai?

U. Yum. Your*’
: You sure you wanna see?
Mmh
SUTHERIN: Hang on. Just don’t say I didn’t ask.
k. Heheh. I would suck it. Fo sure
SUTHERIN: You want more?
e Yum. Ana. Put it in me.
SUTHERIN: Ass or pussy?
ME Pussy. Thx.
SUTHERIN: You ever try anal?
SUTHERIN: What?
I want you with me.
SUTHERIN: To do what?
GE Suck you. Ahah
SUTHERIN: You sure I can’t see anything?
EE | want you in me now uh.
SUTHERIN: Anal it is
MS. Ve Put it in.
SUTHERIN: Can I see it?
SUTHERIN: Hey.
SUTHERIN Hey.

® On March 27, 2019, SUTHERIN had a Snapchat conversation with

12
Case: 2:19-mj-00464-EPD Doc #: 6 Filed: 08/13/19 Page: 13 of 18 PAGEID #: 54
Case: 2:19-mj-00464-EPD *SEALED* Doc #: 1 Filed: 06/12/19 Page: 14 of 24 PAGEID #: 14

“nocketpotato1” i. The following are excerpts from their conversations:

Oo

ooFrPooooooocoo oc oo ceo ooo ooo eoooeo ooo oO oOo oo ooo 6

  

€

RIN: Hey
Helio
SUTHERIN: you don’t mind me adding you on here?
EE No not really.
SUTHERIN: Good
SUTHERIN: Sorry, I fell asleep.
It’s okay!
SUTHERIN: Really?
ES Yeah hehe
SUTHERIN: Hey
t Hello
SUTHERIN: What’s up kitty?
Nothing much I was just trying on some of my new stuff.
SUTHERIN: Mind if T see?
: Mm I don no
SUTHERIN: What are you trying on?
Undies and bras.
SUTHERIN: I NEED to see this. I’m horny from watching hardcore porn.
Can I see first?

mz . > You sure?
Yup

: Okay. [SUTHERIN sent a picture of his erect penis.]

BI scien
No it’s okay.

SUTHERIN: Mind if I see some pics? Can I SS”
Um
SUTHERIN: I won’t if you don’t want me to.
: you can if you want.
SUTHERIN: Do you personally mind.

MEE Not really.

SUTHERIN: You sure?
GY cah
SUTHERIN: I just don’t wanna be rude.
ME It’s okay.
SUTHERIN: Mind if I send more?
Mmm
SUTHERIN: I can do pics/vids. I got moaning videos.
Haha I know. [CHLOE sends video clip of a female pulling up

r shirt, showing slight breast development; age is difficult to determine. ]

That’s from yesterday
SUTHERIN: Can I save?

4 Based on the content of the communications, the evidence found on SUTHERIN’s phone, and SUTHERIN’s
admission, your affiant believes that “SS” means Screen Shot, meaning that SUTHERIN would like to take a screen
capture of the pictures he wanted ma: send to him.

13
Case: 2:19-mj-00464-EPD Doc #: 6 Filed: 08/13/19 Page: 14 of 18 PAGEID #: 55
Case: 2:19-mj-00464-EPD *SEALED* Doc #: 1 Filed: 06/12/19 Page: 15 of 24 PAGEID #: 15

o ©. FH Sure
oO SUTHERIN: Hold on. I hope you like this. [SUTHERIN sends an audio

clip of him moaning and talking as if he is masturbating. ]
° GE Hehehe
° SUTHERIN: That turn you on?
° Po I was already turned on.
oO SUTHERIN: This will make you even wetter. (SUTHERIN sends another
audio clip of him moaning and screaming as if he is masturbating. ]
a Hehehe
SUTHERIN: Well? Make you even wetter?
HE | don’t know.
SUTHERIN: Really
Yeah
SUTHERIN: Mind if I see in between your legs?
Nooo
SUTHERIN: So I can?
SUTHERIN: You ckay?

oo0o0c oO O00 0

* On February 9, 2019, SUTHERIN communicated with Snapchat user

ue we sending . video of a female of unknown age inserting a dildo

into her anus. In SUTHERIN’s comment with the video was, “Sup?” SUTHERIN then

sent an image of a small female child, approximately seven to nine years of age. The girl
was lying on a bed, looking at the camera, wearing only a black bra and panties. She has
tape across her mouth and her legs were bound with red rope and were raised up to her

chest. Her arms were bound with red rope behind her back. SUTHERIN then sent Hmm a

video of a young female, believed to be under the age of eighteen in the shower with her

breasts and vagina exposed. il replied, sending SUTHERIN two images of a female,
approximately eight to nine years old, with her breasts and vagina exposed. SUTHERIN
responded with two separate images. One image was of a young female child
approximately 12 years old, masturbating and expectorating fluid from her vagina. The
second video SUTHERIN sent was of a young Asian female child, between
approximately nine years old to eleven years old, her vagina and breasts exposed, her legs
spread apart and masturbating.

42. In addition to the evidence regarding SUTHERIN’s Snapchat communications,
the KIK account installed on and accessible from his phone also revealed chats in which he
traded child pornography files and/or links. There were also several screen captures of chats
from unknown applications that appear to be between SUTHERIN and young females. Although

14
Case: 2:19-mj-00464-EPD Doc #: 6 Filed: 08/13/19 Page: 15 of 18 PAGEID #: 56
Case: 2:19-mj-00464-EPD *SEALED* Doc #: 1 Filed: 06/12/19 Page: 16 of 24 PAGEID #: 16

most of the screen captures did not contain information showing what application was being used
or the user name of both persons engaging in the chat conversation, your affiant believes these
screen captures were of conversations SUTHERIN engaged in, based on one such screen capture
with a user identified as Pee in which the other user, believed to be SUTHERIN,
informs (that his SnapChat account user name is SubTamer69. In at least one of
these screenshot conversations, SUTHERIN requested that the other user, a send him
a “stripping video.” “MEE sent SUTHERIN a video, but your affiant was not able to
access the video, due to the conversation being a screenshot. However, your affiant did observe
more than 100 videos on SUTHERIN’s phone that depicted young female children stripping
nude. In addition to these videos, agents have identified approximately 3,000 images on
SUTHERIN’s phone that either depicted child pornography or screen captures of chats about
child pornography or child sexual exploitation.

43. Based on all of the foregoing, your affiant believes there is probable cause that the
SUBJECT ACCOUNT contains evidence that SUTHERIN has not only received and possessed
child pornography, but that he has also solicited child pornography from both other adult child
sexual predators and children he has communicated with via Snapchat. Your affiant further
believes SUTHERIN’s admissions that he used Snapchat and Instagram to coerce young female
children to send him elicit videos, as well as some of the aforementioned excerpted Snapchat
communications discovered on SUTHERIN’s phone, establishes that there is probable cause that
there is additional evidence within the SUBJECT ACCOUNT of SUTHERIN’s elicit activities.

VI. COMMON CHARACTERISTICS OF INDIVIDUALS WITH A SEXUAL

INTEREST IN CHILDREN

44. Based on my own knowledge, experience, and training in child exploitation and
child pornography investigations, and the training and experience of other law enforcement
officers with whom I have had discussions, there are certain characteristics common to
individuals involved in communicating about and engaging in sexual abuse of children and
receiving, distributing or collecting child pornography:

A. Those who communicate about and engage in sexual abuse of children and exchange

or collect child pornography may receive sexual gratification, stimulation, and
satisfaction from contact with children; or from fantasies they may have viewing

children engaged in sexual activity or in sexually suggestive poses, such as in person,

15
Case: 2:19-mj-00464-EPD Doc #: 6 Filed: 08/13/19 Page: 16 of 18 PAGEID #: 57
Case: 2:19-mj-00464-EPD *SEALED* Doc #: 1 Filed: 06/12/19 Page: 17 of 24 PAGEID #: 17

in photographs, or other visual media; or from literature and communications about
such activity.

B. Those who communicate about and engage in sexual abuse of children and trade or
collect child pornography may collect sexually explicit or suggestive materials, in a
variety of media, including photographs, magazines, motion pictures, video tapes,
books, slides and/or drawings or other visual media, including digital files. Child
pornography collectors oftentimes use these materials for their own sexual arousal
and gratification. Further, they may use these materials to lower the inhibitions of
children they are attempting to seduce, to arouse the selected child partner, or to
demonstrate the desired sexual acts.

C. Those who communicate about and engage in sexual abuse of children and trade or
collect child pornography sometimes maintain any “hard copies” of child
pornographic material that may exist that is, their pictures, films, video tapes,
magazines, negatives, photographs, correspondence, mailing lists, books, tape
recordings, etc., in the privacy and security of their home or some other secure
location. These child pornography collections and communications are often
maintained for several years and are kept close by, usually at the collector’s
residence. In some recent cases, however, some people who have a sexual interest in
children have been found to download, view, then delete child pornography on a
cyclical and repetitive basis, and to regularly delete any communications about the
sexual abuse of children rather than storing such evidence on their computers or
digital devices. Traces of such activity can often be found on such people’s
computers or digital devices, for months or even years after any downloaded files
have been deleted.

D. Those who communicate about and engage in sexual abuse of children and trade or
collect child pornography also may correspond with and/or meet others to share
information and materials; rarely destroy correspondence from other child
pornography distributors/collectors; conceal such correspondence as they do their
sexually explicit material; and often maintain lists of names, addresses, and telephone
numbers of individuals with whom they have been in contact and who share the same

interests in child pornography.

16
Case: 2:19-mj-00464-EPD Doc #: 6 Filed: 08/13/19 Page: 17 of 18 PAGEID #: 58
Case: 2:19-mj-00464-EPD *SEALED* Doc #: 1 Filed: 06/12/19 Page: 18 of 24 PAGEID #: 18

E. When images and videos of child pornography or communications about sexual abuse
of children are stored on computers and related digital media, forensic evidence of the
downloading, saving, and storage of such evidence may remain on the computers or
digital media for months or even years even after such images and videos have been
deleted from the computers or digital media.

45, In light of the admissions SUTHERIN made to agents, detailing how he
downloaded videos and images of child pornography from other child sexual predators, how he
asked young girls to perform illicit sexual acts via social media, and how he then recorded and
stored this illicit material onto his phone and laptop, as well as agents’ observations of child
pornography while examining SUTHERIN’s Apple I-Phone 8, your affiant believes SUTHERIN
has been enticing young children to provide him child pornography and has been exchanging
child pornography with other child sexual predators via, among other platforms, the SUBJECT
ACCOUNT. Based upon the conduct of individuals invoived in sexually abusing children and/or
trafficking in child pornography set forth in the above paragraphs, namely, that they tend to
maintain their collections at a secure, private location for long periods of time, and that forensic
evidence of the downloading, saving, and storage of such evidence may remain on the computers
or digital media for months or even years after such evidence has been deleted from the
computers or digital media, there is probable cause that evidence of the offenses of receiving,
distributing and possessing child pornography, and coercion or enticement of a minor is currently
located on the SUBJECT ACCOUNT.

17
Case: 2:19-mj-00464-EPD Doc #: 6 Filed: 08/13/19 Page: 18 of 18 PAGEID #: 59
Case: 2:19-mj-00464-EPD *SEALED* Doc #: 1 Filed: 06/12/19 Page: 19 of 24 PAGEID #: 19

VIE. CONCLUSION

46. Based on the forgoing factual information, your affiant submits there is probable
cause to believe that violations of 18 U.S.C. §§ 2251, 2252, 2252A and 2422(b) have been
committed, and evidence of those violations is located in the content of the SUBJECT
ACCOUNT. Your affiant respectfully requests that the Court issue a search warrant authorizing
the search of the SUBJECT ACCOUNT described in Attachment A, and the seizure of the items

described in Attachment B.

   

Michael A. Harey

 
 
  
  

Special Agent
Federal Bureau of Investigatio
Sworn to and subscribed before-me._this ym day of June, 2019.
ACS MST By
fel’ eat:
© Ls Gi 4 rg = Si 2
AD WLP ARNG
ElizabethA. Preston Deaverse<<¢)} \~"|
United States is y rat i *}
United States Distti¢ Com n District of Ohio

CHeEr SI
NR ~

18
